A motion for a rehearing was made by the respondents. The following opinion was filed May 15, 1886:
Cassoday, J.
It appears that in the opinion filed the writer was mistaken in saying that the plaintiffs retained the possession of the cattle for two days after the sale. It was an unwarrantable inference from certain expressions in the testimony without noticing others. Still it is true that payment was not made until two days after the sale. This being so, the purchase was manifestly upon credit. Who gave the credit? Certainly not Eddy alias Sherman. He exacted his money and got it from the plaintiffs. The plaintiffs gave the credit. It could be given by no one else, under the testimony. There is, then, evidence tending to show that the plaintiffs had possession of the cattle at the time of sale, and sold them to the defendants upon credit for a commission. Those things were sufficient to *133constitute the plaintiffs factors, within the definition given in the opinion. "Whether they retained possession thereafter is immaterial.
See note to this case in 25 Am. Law Reg. 260, 268.— Rep.
By the Court. — • The motion for a rehearing is denied.